20-11254-jlg         Doc 3176         Filed 09/10/21 Entered 09/10/21 13:18:26                           Main Document
                                                   Pg 1 of 3



Richard J. Cooper
Lisa M. Schweitzer
Luke A. Barefoot
Thomas S. Kessler
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999


Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                            Chapter 11

    LATAM Airlines Group S.A., et al.,                                Case No.: 20-11254 (JLG)

                                        Debtors. 1                    Jointly Administered




             NOTICE OF DEBTORS’ SOLICITATION OF PROPOSALS
        FOR THE TRANCHE B SECURED DEBTOR IN POSSESSION FACILITY




1         T he Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number (as
applicable), are: LAT AM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); T ransporte Aéreo S.A. (96-
9512807); Inversiones Lan S.A. (XX-XXXXXXX); T echnical T raining LAT AM S.A. (96-847880K); LAT AM T ravel Chile II S.A.
(XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de
Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (XX-XXXXXXX); LAT AM Finance Ltd. (N/A); LAT AM-
Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services
LLC (XX-XXXXXXX); Maintenance Service Experts LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime
Airport Services, Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (20-
5157324); Peuco Finance Ltd. (N/A); LAT AM Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco
Colombia II SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional
Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); T AM S.A. (N/A); T AM Linhas Aéreas S.A. (XX-XXXXXXX);
ABSA Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e T urismo S.A. (27-
2563952); T P Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corretora de Seguros Ltda. (N/A). For the
purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500 NW 22nd Street Miami, FL 33131.
20-11254-jlg      Doc 3176       Filed 09/10/21 Entered 09/10/21 13:18:26                   Main Document
                                              Pg 2 of 3


                PLEASE TAKE NOTICE that on May 26, 2020 (the “Initial Petition Date”),
LATAM Airlines Group S.A. (“LATAM Parent”) and its debtor affiliates, as debtors and
debtors-in-possession in the above-captioned chapter 11 cases (collectively, the “Debtors”),2
each filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that on July 7 and 9, 2020 (as applicable
to each Subsequent Debtor, the “Subsequent Petition Date” and together with the initial Petition
Date, as applicable to each Debtor, the “Petition Date”), additional LATAM affiliates TAM S.A.,
TAM Linhas Aéreas S.A., Aerolinhas Brasileiras S.A., Prismah Fidelidade Ltda., Fidelidade
Viagens e Turismo S.A., TP Franchising Ltda., Holdco I S.A., Multiplus Corretora de Seguros
Ltda, and Piquero Leasing Limited (the “Subsequent Debtors”) filed voluntary petition under
chapter 11 of the Bankruptcy Code (the “Subsequent Chapter 11 Cases” and, together with the
Initial Chapter 11 Cases, the “Chapter 11 Cases”).

                PLEASE TAKE FURTHER NOTICE that on September 19, 2020, the
Bankruptcy Court entered the Order (I) Authorizing the Debtors to (A) Obtain Postpetition
Financing, and (B) Grant Superpriority Administrative Expense Claims, and (II) Granting
Related Relief (the “DIP Order”). The DIP Order approved a $1.3 billion Tranche A DIP
Facility (as defined in the DIP Order) and a $1.15 billion Tranche C DIP Facility (as defined in
the DIP Order). The DIP Facility (as defined in the DIP Order) also provided for a potential
third Tranche B DIP Facility (as defined in the DIP Order).

                 PLEASE TAKE FURTHER NOTICE that the Debtors commenced a
solicitation for proposals for the Tranche B DIP Facility in an aggregate maximum principal
amount up to $750 million (the “Solicitation”). Further details of the Solicitation are provided in
the Tranche B Solicitation Materials attached as Exhibit A to this Notice.



                             [Remainder of Page Left Blank Intentionally]




2
     LATAM Parent, and its Debtor and non-Debtor subsidiaries and affiliates are collectively referred to as
“LATAM”.

                                                       2
20-11254-jlg   Doc 3176   Filed 09/10/21 Entered 09/10/21 13:18:26   Main Document
                                       Pg 3 of 3


  Dated:   September 10, 2021         /s/ Lisa M. Schweitzer
           New York, New York         Richard J. Cooper
                                      Lisa M. Schweitzer
                                      Luke A. Barefoot
                                      Thomas S. Kessler
                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                      One Liberty Plaza
                                      New York, New York 10006
                                      Telephone: (212) 225-2000
                                      Facsimile: (212) 225-3999

                                      Counsel to the Debtors and
                                      Debtors-in-Possession




                                         3
